FILED
                           NOT FOR PUBLICATION                               DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CAMERON SCOTT GRIFFIN,                           No. 15-35731

              Petitioner-Appellant,              D.C. No. 3:14-cv-00199-BLW

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

              Respondent-Appellee.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Federal prisoner Cameron Scott Griffin appeals pro se from the district

court’s judgment dismissing his request for “Return of Illegally Forfeited

Property.” We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

United States v. Marshall, 338 F.3d 990, 993 (9th Cir. 2003) (denial of a motion

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for return of property); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Griffin’s request because Fed. R. Crim.

P. 41(g) does not apply to property subject to forfeiture. See United States v.

Fitzen, 80 F.3d 387, 389 (9th Cir. 1996) (motion for return of property may be

defeated by demonstrating that the property is subject to forfeiture). Contrary to

Griffin’s contentions, Griffin cannot bring his request under 5 U.S.C. §§ 702 and

704, or 28 U.S.C. §§ 1491 and 1495.

      The district court did not abuse its discretion by declining to exercise its

equitable jurisdiction because the forfeiture was part of Griffin’s conviction and

sentence, and Griffin had adequate remedies at law. See 21 U.S.C. §§ 853(a)(1),

(2); Libretti v. United States, 516 U.S. 29, 39-41 (1995) (recognizing criminal

forfeiture as an aspect of punishment); Ramsden v. United States, 2 F.3d 322, 324

(9th Cir. 1993) (setting forth standard of review); see also 28 U.S.C. § 2255;

Morales v. Trans World Airlines, Inc., 504 U.S. 374, 381 (1992) (“It is a basic

doctrine of equity jurisprudence that courts of equity should not act . . . when the

moving party has an adequate remedy at law and will not suffer irreparable injury

if denied equitable relief.” (alteration in original) (citations and internal quotation

marks omitted)).


                                            2                                     15-35731
      The district court did not abuse its discretion by denying Griffin’s motion to

reconsider because Griffin failed to demonstrate any basis for relief. See Sch. Dist.

No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(setting forth standard of review and grounds for reconsideration under Fed. R.

Civ. P. 59(e)).

      Griffin’s motion for determination of status, filed on October 20, 2015, is

denied as unnecessary.

      AFFIRMED.




                                          3                                    15-35731